Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 1 of 18
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   June 10, 2020
                                                                David J. Bradley, Clerk
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 2 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 3 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 4 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 5 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 6 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 7 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 8 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 9 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 10 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 11 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 12 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 13 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 14 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 15 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 16 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 17 of 18
Case 4:19-cv-04141 Document 26 Filed on 06/10/20 in TXSD Page 18 of 18
